 

Exhibit 10.10

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 28, 2014 (the “Effective Date”) among Powell Industries, Inc., a
Delaware corporation (“Borrower”), Powell Electrical Systems, Inc., and Powell
Industries International, Inc. (“Guarantors”), Bank of America, N.A., a national
banking association, as Administrative Agent, Swingline Lender and L/C Issuer
under the Credit Agreement (in such capacity as administrative agent, together
with its successors in such capacity, “Administrative Agent”), and each lender
from time to time party to the Credit Agreement (collectively, “Lenders” and
individually, a “Lender”).  Capitalized terms used but not defined in this
Amendment have the meaning given them in the Credit Agreement (defined below).

RECITALS

A.Borrower and Guarantors (collectively, the “Loan Parties”), Administrative
Agent and Lenders entered into that certain Credit Agreement dated as of
December 31, 2013 (as amended, restated or supplemented the “Credit
Agreement”).  As of the date hereof, Bank of America, N.A. is the sole Lender
under the Credit Agreement.

B.The Loan Parties, Administrative Agent and Lender desire to correct the amount
of the Revolving Commitment in the Credit Agreement, subject to the terms and
conditions of this Amendment.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

1.Amendments to Credit Agreement.  The Credit Agreement is corrected as set
forth below as of the Effective Date:

(a)The first recital in the Preliminary Statements of the Credit Agreement is
hereby amended to replace the amount “$72,000,000” where it appears, with the
amount “$75,000,000”.

(b)Schedule 1.01(b) of the Credit Agreement is hereby amended to replace the
amount “$72,000,000” where it appears on such Schedule, with the amount
“$75,000,000”.

2.Conditions.  This Amendment shall be effective on the Effective Date once this
Amendment has been executed by the Loan Parties, Administrative Agent and
Lender.

3.Miscellaneous.  All references to the Credit Agreement shall refer to the
Credit Agreement as amended by this Amendment.  Except as affected by this
Amendment, the Loan Documents are unchanged and continue in full force and
effect.  This Amendment and the other Loan Documents must be construed, and
their performance enforced, under Texas law.

4.Entirety.  The Loan Documents (AS AMENDED HEREBY) Represent the Final
Agreement Among the Loan Parties, Administrative Agent and Lender and May Not Be
Contradicted by Evidence of Prior, Contemporaneous, or Subsequent Oral
Agreements by the Parties.  There Are No Unwritten Oral Agreements among the
Parties.

[Signatures appear on the following pages]

 

 

 

 

--------------------------------------------------------------------------------

 

The Amendment is executed as of the date first set forth above.

BORROWER:

 

POWELL INDUSTRIES, INC.

 

By:

 

 

Don R. Madison

 

Vice President, Secretary and Treasurer

 

GUARANTORS:

 

POWELL INDUSTRIES INTERNATIONAL, INC.,

a Delaware corporation

 

By:

 

 

Don Madison

 

Vice President, Secretary, and Treasurer

 

POWELL ELECTRICAL SYSTEMS, INC.,

a Delaware corporation

 

By:

 

 

Don Madison

 

Vice President, Secretary, and Treasurer

 

 

 



Signature Page to First Amendment to Credit Agreement (Powell Industries, Inc.)

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

 

Shelley A. McGregor

 

Senior Vice President

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer

and Swingline Lender

 

By:

 

 

Shelley A. McGregor

 

Senior Vice President

 

 

Signature Page to First Amendment to Credit Agreement (Powell Industries, Inc.)